DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 11,193,952 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 of current patent application is broader than claim 8 (including claim 1) of U.S. Patent No. 11,193,952 B2 by not disclosing “for sensing an input analog signal generated by a sensor at a first frequency and generating an output digital signal indicative of the sensed input analog signal” (column 13, lines 40-43) and “a low-pass filter coupled to the converter output node of the ADC and having a low-pass cut-off frequency lower than the second frequency, the low-pass filter configured to filter out the periodic signal from the converted digital signal to generate the output digital signal” (column 13, lines 63-67).
Claim 1 of current patent application discloses “an analog-to-digital converter ACD) coupled to the output port of the condition circuit --- at a converter output node” (lines 5-7) and “a feedback circuit coupled between the output port of the condition circuit and a control input of the conditioning circuit” (lines 9-10).  Claim 1 of U.S. Patent No. 11,193,952 B2 discloses “a feedback circuit coupled between the converter output node of the ADC and a control input of the conditioning circuit” (column 13, lines 54-56).  It is obvious that the position of “output port of the condition circuit” of claim 1 of current patent application is equivalent to the position of “the converter output node of the ADC” of claim 1 of U.S. Patent No. 11,193,952 B2.
Claim 1 of current patent application discloses “a signal generator circuit configured to superimpose the periodic signal at the second frequency to the input analog signal received at the conditioning circuit” (last two lines).  This limitation is disclosed in claim 8 of U.S. Patent No. 11,193,952 B2.
Claim 9 of current patent application is disclosed in claim 9 of U.S. Patent No. 11,193,952 B2.

Allowable Subject Matter
Claims 14-22 are allowed.
Claims 2-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 14 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “a piezoresistive sensor configured to sense mechanical information of the MEM actuator and produce an input analog signal based on the mechanical information of the MEM actuator”, “a signal generator circuit configured to superimpose a periodic signal to the input analog signal”, and “a feedback circuit coupled between the output port of the conditioning circuit and a control input of the  conditioning circuit, wherein the feedback circuit is configured to act on the conditioning circuit to counter variations of the periodic signal”.
b.	Independent claim 18 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “superimposing a periodic signal at a second frequency to the input analog signal to generate a combined analog signal, wherein the second frequency is higher than the first frequency”, “selectively 
detecting the periodic signal from the conditioned analog signal”, and “acting on the conditioning circuit to counter variations of the periodic signal detected from the conditioned analog signal”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 15, 2022